DETAILED ACTION

Allowable Subject Matter
Claims 1-15 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 14, Roos (US Pub. 2013/0109299) teaching backup gateway within satellite beam.  However, the combine Roos and Baudoin (US Pub. 2017/0339616) fails to teach “the backup gateway being located outside a gateway beam encompassing the primary gateway and capable bing transported to a location within the gateway”, in linking with other subject matters in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roos (US Pub. 2013/0109299) sytem and method for gateway RF diversity using configurable spot beam satellite.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314



	/TU X NGUYEN/           Primary Examiner, Art Unit 2642